BRACE, P. J.
This is an action in ejectment to recover possession of the northwest quarter of the southeast quarter of section 36, township 54, range 26, in Bay county.
The petition is in common form. The answer admits possession, denies the other allegations of the petition, and pleads the statute of limitations; issue was joined by reply. The case was tried before the court without a jury. Finding and judgment for the plaintiff, and defendants appeal. Since the appeal Charles Statham.has died, leaving the other defendant, Esther A. Statham, his wife, the sole appellant-in the case.
The bill of exceptions opens with the following recital: “Plaintiff offers in evidence the following records of .conveyances in the office of recorder of deeds, and probate office in Bay county, Missouri, showing chain of title to the northwest quarter of the southeast quarter of section thirty-six, in township fifty-four, of range twenty-six, in said Bay county, this being the land in controversy, which records are now admitted by the court subject to all legal objec*248tions, and by agreement the abstract of the conveyances only are set ont except two which, are given in full.” Then follows an abstract- of conveyances showing a complete unbroken chain of record title in the plaintiffs from the United States. Then some oral evidence upon the issue of adverse possession, and the rental value of the premises, and plaintiff rested. Thereupon defendants moved for judgment on the evidence, which motion was overruled and no exception taken to the ruling.
Some technical objections are now here urged against the two muniments of title set out in the abstract. But it does not appear that these, or any specific objections, were made by the defendants to this evidence on the trial; that any ruling was made by the court thereupon; or that any exception was taken to any ruling of the court upon this' or any other evidence. Hence, these objections can not be considered on appeal. The rule on this subject is so uniform, well settled, and has been so often stated, that it is only necessary to cite some of the cases. [Adair v. Mette, 156 Mo. 496, and cases cited on p. 507; Allen v. Mansfield, 82 Mo. 688; Wayne Co. v. Railroad, 66 Mo. 77; Buckley v. Knapp, 48 Mo. 152; Woodburn v. Cogdal, 39 Mo. 222; Railroad v. Moore, 37 Mo. 338; Grimm v. Gamache, 25 Mo. 41; McCartney v. Shepard, 21 Mo. 33.]
' No declarations of law were asked or given. The finding and judgment must have been for the plaintiff on his legal paper title shown by evidence unobjected to; unless the defendants’ plea of adverse possession was sustained. The finding of the court on the questions of fact raised by that plea was in favor of the plaintiff.
There was abundant evidence to support that finding, and by it this court is concluded under another rule as uniform,- well settled, and as often stated as the former one, and as before, it is only necessary to cite a few of the many cases by which it is established. *249[Smith v. Royse, 165 Mo. 654, and cases cited on p. 658; DeLassus v. Faherty, 164 Mo. 361; Moore v. Farmer, 156 Mo. 552, and cases cited.] Finding no reversible error in the record, the judgment of the circuit court will be affirmed.
All concur.